DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5, line 4, after “surface” insert –of--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification and drawings fail to disclose the newly claimed “first panel” and “second panel” as set forth in claims 15-17. These panels are not shown in the drawings or described in the specification, accordingly, this structure is not understood.

The amendment filed 8/26/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the first and second panels as recited in new claims 15-17.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5, 14, and 15-17 as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Winter 2,960,857 (hereinafter Winter).
Re Claim 5. (New) 
Winter discloses a vehicle locking boot (Figs. 1-7), comprising: a horizontal support arm (29,30); a first vertical support arm (17) extending from the horizontal support arm substantially along a direction orthogonal to an upper surface (of) the horizontal support arm, wherein the first vertical support arm (17) comprises a front engagement protrusion (35,36) extending therefrom; a receiving sleeve (22) extending from the horizontal support arm (29,30) at a base of the first vertical support arm (17) along a direction substantially parallel to an extending direction of the horizontal support arm; a horizontal extension portion (21) coupled to the horizontal support arm (29,30); a second vertical support arm (16) extending from the horizontal extension portion substantially along the direction orthogonal to the upper surface of the horizontal support arm, wherein the second vertical support arm (16) comprises a rear engagement protrusion (35,36) extending therefrom; and a lug nut blocking plate (15) coupled to the first vertical support arm (17) above the front engagement protrusion (35,36).

Re Claim 15. (New) (As Best Understood)
As best understood, Winter discloses the vehicle locking boot of claim 5, wherein the first vertical support arm (17) defines an upper surface(Figs. 2,5-at 17a), a first panel (33) extending from the upper surface of the first vertical support arm (at 17a), the first panel disposed on the lug nut blocking plate (channel 34 of plate 15), a first side panel (the lip portion extending along the side of arm 17, adjacent the numeral 29 lead line in Fig.2,3) extending from the upper surface of the first vertical support arm (17), the first side panel connected with a first side of the first panel (33; Figs. 2,5), and a second side panel (other side lip) extending from the upper surface of the first vertical support arm (17), the second side panel connected with a second side of the first panel (33).
Re Claim 16. (New) (As Best Understood)
As best understood, Winter discloses the vehicle locking boot of claim 15, wherein the first side of the first panel (33) is opposite the second side of the first panel (33).
Re Claim 17. (New) (As Best Understood)
As best understood, Winter discloses the vehicle locking boot of claim 16, wherein an inner surface of the first side panel (lip portion of 17) faces an inner surface of the second side panel (lip portion on other side of 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter in view of Official Notice.
Re Claim 6. (New) 
Winter discloses the vehicle locking boot of claim 5, but fails to teach wherein the lug nut blocking plate (15) comprises a lug nut blocking pad disposed on lug nut blocking plate (15).
Official Notice is taken that the use of protective pads on lock members to prevent marring or scratching of surfaces is old and well known and would have been considered an obvious matter of design choice as evidence by the cited art to Caldwell 2011/0226022 (pads 95).

Claim(s) 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter in view of Jones 2012/0260702 (hereinafter Jones).
Re Claim 7. (New) 
Winter discloses the vehicle locking boot of claim 5, but fails to teach wherein the lug nut locking plate (15) has an octagonal shape.
Jones clearly teaches the use of an octagonal-shaped blocking plate (17).
It would have been obvious to one of ordinary skill in the art to modify the shape of the lug nut
blocking plate of Winter to be octagonal as taught by Jones as an obvious matter of design
choice.
Re Claim 8. (New)
Winter (as modified by Jones) discloses the vehicle locking boot of claim 7, wherein the horizontal extension portion (21) is coupled to an internal track (Figs. 5,7) formed in the horizontal support arm (29,30), and wherein the horizontal extension portion (21) is configured to slide along the internal track to move the rear engagement protrusion (35,36) to varying distances from the front engagement protrusion(35,36).
Re Claim 9. (New)
Winter (as modified by Jones) discloses the vehicle locking boot of claim 8, wherein a distal end of the horizontal extension portion (21) with respect to the second vertical supporting arm (16) is concealed within the receiving sleeve (22) when the front engagement protrusion (35,36) is in contact with the rear engagement protrusion (35,36).
Re Claim 10. (New)
Winter (as modified by Jones) discloses the vehicle locking boot of claim 9, wherein the horizontal support arm (29,30) has a first thickness along the direction orthogonal to the upper surface of the horizontal support arm, wherein the receiving sleeve (22) has a second thickness along the direction orthogonal to the upper surface of the horizontal support arm, and wherein the second thickness is less than the first thickness (Figs. 2,5,7).
Re Claim 11. (New) 
Winter (as modified by Jones) discloses the vehicle locking boot of claim 10, wherein the upper surface of the horizontal support arm (29,30) extends along a first horizontal plane, wherein an upper surface of the receiving sleeve (22) extends along a second horizontal plane, and wherein the first horizontal plane is spaced apart from the second horizontal plane along the direction orthogonal to the upper surface of the horizontal support arm (29,30).
Re Claim 12. (New)
Winter (as modified by Jones) discloses the vehicle locking boot of claim 7, wherein the first vertical support arm (17) forms a 90 (degree) angle with the horizontal support arm (29,30).
Re Claim 13. (New)
Winter (as modified by Jones) discloses the vehicle locking boot of claim 7, but fails to specify wherein a diameter of the lug nut blocking plate is at least 10 inches.
It would have been obvious to one of ordinary skill in the art to modify the size of the lug nut blocking plate of Winter commensurate with the size of the wheel and at least 10 inches as an obvious matter of design choice in providing the desired functionality and anti-tamper functionality.
Re Claim 14. (New)
Winter discloses the vehicle locking boot of claim 5, wherein the front engagement protrusion (35,36) faces the rear engagement protrusion (35,36).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the newly cited art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675